    Case: 6:20-cv-00063-HAI Doc #: 19 Filed: 04/22/21 Page: 1 of 10 - Page ID#: 940




                                     UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF KENTUCKY
                                          SOUTHERN DIVISION
                                               LONDON

    JUSTIN NEWSOME,                      )
                                         )
           Plaintiff,                    )
                                         )       No. 6:20-CV-63-HAI
    v.                                   )
                                         ) MEMORANDUM OPINION & ORDER
    ANDREW SAUL, Commissioner of Social  )
    Security,                            )
                                         )
           Defendant.                    )
                                         )
                                 *** *** *** ***

           On April 13, 2017, Plaintiff Justin Newsome filed a protective Title II application for

disability insurance benefits. See D.E. 12-1 at 12.1 This is after significant regulatory changes

took effect on March 27, 2017, including significant revision to the “treating source rule”. See

Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 FR 5844-01. Newsome

dates the beginning of his disability period to October 12, 2016. D.E. 12-1 at 12. His date last

insured was December 31, 2019. Id.

           Newsome claims he is disabled due to “chronic, severe, debilitating pain” resulting from

past injuries to his legs and back. See D.E. 15-1 at 3. The Social Security Administration denied

Newsome’s claims initially and upon reconsideration. D.E. 12-1 at 12. Then, on September 20,

2018, upon Newsome’s request, Administrative Law Judge (“ALJ”) Brandie Hall conducted an

administrative hearing. Id. at 28. The ALJ heard testimony from Newsome and impartial

vocational expert (“VE”) Jane Hall. Id.




1
    References to the administrative record are to the large black page numbers at the bottom of each page.

                                                            1
    Case: 6:20-cv-00063-HAI Doc #: 19 Filed: 04/22/21 Page: 2 of 10 - Page ID#: 941




           Newsome was 33 years old at the alleged onset date. D.E. 12-1 at 20. His previous

employment “includes time as an LPN, RN, and an EMT.” D.E. 15-1 at 3. At the time of the

hearing, he was “pursuing a Master’s Degree in Family Nurse Practitioner.” Id. The VE

testified that, given the combined limitations in Newsome’s residual functional capacity,

Newsome would be unable to do his past work as both generally and actually performed. D.E.

12-1 at 20. Although the ALJ found Newsome was “unable to perform any past relevant work,”

id., the ALJ also found he had the Residual Functional Capacity (“RFC”) to perform medium

work, id. at 17, and that through the date he was last insured “there were jobs that existed in

significant numbers in the national economy” that Newsome could perform, id. at 22.

Accordingly, the ALJ found Newsome was “not under a disability” between the alleged onset

date and the date last insured. Id. at 22.

           Newsome brings this action under 42 U.S.C. §§ 405(g) and 1383(c) to obtain judicial

review of the ALJ’s decision denying his application for disability insurance benefits. Well after

both parties filed motions for summary judgment (D.E. 15, 17), both parties consented to the

referral of this matter to a magistrate judge (D.E. 18). Accordingly, this matter was referred to

the undersigned to conduct all proceedings and order the entry of a final judgment in accordance

with 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. The Court, having reviewed the

record and for the reasons stated herein, DENIES Plaintiff’s motion for summary judgment

(D.E. 15) and GRANTS the Commissioner’s motion for summary judgment (D.E. 17).

                                              I. The ALJ’s Decision

           Under 20 C.F.R. §§ 404.1520, 416.920, an ALJ conducts a five-step analysis to evaluate

a disability claim.2 The ALJ followed these procedures in this case. See D.E. 12-1 at 12-22.


2
    The Sixth Circuit summarized this process in Jones v. Comm’r of Soc. Sec., 336 F.3d 469 (6th Cir. 2003):



                                                           2
 Case: 6:20-cv-00063-HAI Doc #: 19 Filed: 04/22/21 Page: 3 of 10 - Page ID#: 942




         At the first step, if a claimant is working at a substantial gainful activity, he is not

disabled. 20 C.F.R. § 404.1520(b). In this case, the ALJ found that Newsome “has not engaged

in substantial gainful activity since October 12, 2016, the alleged onset date.” D.E. 12-1 at 14.

         At the second step, if a claimant does not have any impairment or combination of

impairments which significantly limit his physical or mental ability to do basic work activities,

then he does not have a severe impairment and is not disabled. 20 C.F.R. § 404.1520(c). The

ALJ found that Newsome has the following severe impairments: “degenerative disc disease of

the thoracic and lumbar spine with Scheuermann’s disease, left knee effusion/tear, and obesity.”

D.E. 12-1 at 14.

         At the third step, if a claimant’s impairments meet or equal an impairment listed in 20

C.F.R. Part 404, Subpart P, Appendix 1, then he is disabled. 20 C.F.R. § 404.1520(d). The ALJ

found Newsome failed to meet this standard. D.E. 12-1 at 16. According to the ALJ, Newsome

did not allege that his physical impairments met a listing. Id.

         If, as here, a claimant is not found disabled at step three, the ALJ must determine the

claimant’s Residual Functional Capacity (“RFC”), which is his ability to do physical and mental

work activities on a sustained basis despite limitations from his impairments. The ALJ found

Newsome had the RFC

         to perform light work as defined in 20 C.F.R. § 404.1527(b) and 416.967(b)
         except he can never climb ladders, ropes, or scaffolds. He can perform no more
         than occasional climbing of ramps and stairs or stooping. He can never push,

         To determine if a claimant is disabled within the meaning of the Act, the ALJ employs a five-step
         inquiry defined in 20 C.F.R. § 404.1520. Through step four, the claimant bears the burden of
         proving the existence and severity of limitations caused by her impairments and the fact that she is
         precluded from performing her past relevant work, but at step five of the inquiry, which is the
         focus of this case, the burden shifts to the Commissioner to identify a significant number of jobs in
         the economy that accommodate the claimant’s residual functional capacity (determined at step
         four) and vocational profile.

Id. at 474 (internal citations omitted).



                                                          3
 Case: 6:20-cv-00063-HAI Doc #: 19 Filed: 04/22/21 Page: 4 of 10 - Page ID#: 943




        pull, or operate foot controls with the left lower extremity. He can never kneel,
        crouch or crawl. He must avoid all exposure to workplace hazards, such [as]
        dangerous, moving machinery and unprotected heights.

D.E. 12-1 at 17. Newsome’s objections essentially center on the ALJ’s RFC finding.

        At the fourth step, if a claimant’s impairments do not prevent him from doing past

relevant work (given the ALJ’s assessment of his residual functional capacity), he is not

disabled. 20 C.F.R. § 404.1520(f). The ALJ found that Newsome met this disability standard—

he was “unable to perform any past relevant work.” D.E. 12-1 at 20.

        At the fifth step, if a claimant’s impairments (considering his RFC, age, education, and

past work) do not prevent him from doing other work that exists in the national economy, he is

not disabled. 20 C.F.R. § 404.1520(g). The ALJ found Newsome was not disabled at this step.

D.E. 12-1 at 20-21. The ALJ explained that she asked the VE at the hearing “whether jobs exist

in the national economy for an individual with the claimant’s age, education, work experience,

and residual functional capacity.” Id. She accepted the VE’s testimony that Newsome could

find work as, for example, a mail sorter, routing clerk, or merchandise marker. Id. at 21.

Newsome was therefore “not disabled” as defined by the regulations. Id.

        Accordingly, on January 18, 2019, the ALJ issued an unfavorable decision, finding that

Newsome was not disabled, and was therefore ineligible for disability insurance benefits. D.E.

12-1 at 22. The Appeals Council declined to review the ALJ’s decision on January 17, 2020. Id.

at 1.

                             II. Framework for Judicial Review

        Under the Social Security Act, a “disability” is defined as “the inability to engage in

‘substantial gainful activity’ because of a medically determinable physical or mental impairment

of at least one year’s expected duration.” Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 539 (6th




                                               4
 Case: 6:20-cv-00063-HAI Doc #: 19 Filed: 04/22/21 Page: 5 of 10 - Page ID#: 944




Cir. 2007). Judicial review of the denial of a claim for Social Security benefits is limited to

determining whether the ALJ’s findings are supported by substantial evidence and whether the

correct legal standards were applied. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007).     “Substantial evidence” is “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994). The substantial evidence standard “presupposes that there is a zone of choice within

which decision makers can go either way, without interference from the court.” Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (en banc) (quotes and citations omitted).

         In determining the existence of substantial evidence, courts must examine the record as a

whole. Id. (citing Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535 (6th Cir. 1981),

cert. denied, 461 U.S. 957 (1983)). However, courts are not to conduct a de novo review, resolve

conflicts in evidence, or make credibility determinations.       Id. (citations omitted); see also

Bradley v. Sec’y of Health & Human Servs., 862 F.2d 1224, 1228 (6th Cir. 1988). Rather, if the

ALJ’s decision is supported by substantial evidence, it must be affirmed even if the reviewing

court would decide the matter differently, and even if substantial evidence also supports the

opposite conclusion. Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999); see also

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993); Mullen, 800

F.2d at 545; Kinsella v. Schweiker, 708 F.2d 1058, 1059 (6th Cir. 1983).

         Disability determinations often hinge on the claimant’s credibility.         The ALJ must

consider statements or reports from the claimant. 20 C.F.R. § 404.1529(a). To determine

whether statements of a claimant are credible, the following two-part test is used:

         First, the ALJ will ask whether there is an underlying medically determinable
         physical impairment that could reasonably be expected to produce the claimant’s



                                                 5
    Case: 6:20-cv-00063-HAI Doc #: 19 Filed: 04/22/21 Page: 6 of 10 - Page ID#: 945




         symptoms. Second, if the ALJ finds that such an impairment exists, then he must
         evaluate the intensity, persistence, and limiting effects of the symptoms on the
         individual’s ability to do basic work activities.

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 247 (6th Cir. 2007) (citing 20 C.F.R. §

416.929(a)).3 It is within the province of the ALJ, rather than the reviewing court, to evaluate

the claimant’s credibility. Rogers, 486 F.3d at 247 (citing Walters v. Comm’r of Soc. Sec., 127

F.3d 525, 531 (6th Cir. 1997); Crum v. Sullivan, 921 F.2d 644 (6th Cir. 1990); Kirk v. Sec’y of

Health & Human Servs., 667 F.2d 524, 538 (6th Cir. 1981)).                             Even so, the credibility

determinations of the ALJ must be reasonable and supported by substantial evidence. Rogers,

486 F.3d at 249.

                                         III. Dr. Breeding’s Opinion

         Newsome raises two arguments. First, he argues the ALJ’s non-disability finding was

“against the weight of evidence based on objective findings of the treating physician.” D.E. 15-1

at 10. The “treating physician” in question is Dr. Matt Breeding, whom the Commissioner

describes as Newsome’s “primary care physician.” D.E. 17 at 9. Newsome visited Dr. Breeding

almost 50 times from October 2015 to August 2018, almost always for back pain. D.E. 15-1 at

6. Dr. Breeding offered his own Residual Functional Capacity assessment for Newsome. See

D.E. 12-1 at 641-55. According to Dr. Breeding’s assessment, Newsome can “rarely” stand or

sit for more than 30 minutes, cannot carry more than five pounds, and Newsome’s daily


3
 In 20 C.F.R. § 404.1529, the Social Security Administration informs claimants that, in certain credibility
determinations, the following factors should guide the analysis of the agency decision makers:

         (i) Your daily activities; (ii) The location, duration, frequency, and intensity of your pain or other
         symptoms; (iii) Precipitating and aggravating factors; (iv) The type, dosage, effectiveness, and side effects
         of any medication you take or have taken to alleviate your pain or other symptoms; (v) Treatment, other
         than medication, you receive or have received for relief of your pain or other symptoms; (vi) Any measures
         you use or have used to relieve your pain or other symptoms (e.g., lying flat on your back, standing for 15
         to 20 minutes every hour, sleeping on a board, etc.); and (vii) Other factors concerning your functional
         limitations and restrictions due to pain or other symptoms.

20 C.F.R. § 404.1529(c)(3); see also Felisky v. Bowen, 35 F.3d 1027, 1037-38 (6th Cir. 1994).


                                                          6
 Case: 6:20-cv-00063-HAI Doc #: 19 Filed: 04/22/21 Page: 7 of 10 - Page ID#: 946




activities are limited due to chronic spinal pain that also causes anxiety and depression. D.E. 15-

1 at 6. According to Dr. Breeding,

        [Newsome’s] condition will only continue to deteriorate and has notably done so
        in the past few years of his treatment. His activity is extremely limited by his
        condition and should be. He could easily injure himself to a point that would
        result in permanent paralysis or death. It is in my opinion this patient cannot
        work and will unlikely lead a normal life due to his limitations.

D.E. 12-1 at 655.

        Newsome’s argument relies on the now-rescinded treating-source rule. He argues: “In

general, there are three types of medical evidence sources: l) treating doctors, 2) examining

doctors, and 3) reviewing (or non-examining doctors). As a rule (emphasis added) ‘the Social

Security Administration favors the opinion of a treating physician over a non-treating physician.’

20 C.F.R § 416.927.” D.E. 15-1 at 10. Newsome also claims that under the regulations Dr.

Breeding’s opinion “should be given controlling weight.” Id. at 11. And he argues that the ALJ

erred by failing to apply the factors that § 404.1527(c) requires to be considered before a treating

source’s opinion can be denied controlling weight. Id. at 12.

        However, Newsome cannot avail himself of what is known as the treating-source rule.

The rules he cites from §§ 416.927 and 404.1527 apply only to claims filed before March 27,

2017. Newsome’s claim was filed in April 2017. D.E. 15-1 at 2. The newer regulations, which

govern his claim, do not categorize medical opinions into treating or non-treating sources. 20

C.F.R. § 416.920c. To the extent that Newsome’s argument hinges on the applicability of the

treating-source rule, it fails because that rule is not applicable to his application.

        Under the current rules, all medical opinions are weighed in light of several factors:

supportability, consistency, relationship with the claimant, specialization, and any other relevant




                                                   7
    Case: 6:20-cv-00063-HAI Doc #: 19 Filed: 04/22/21 Page: 8 of 10 - Page ID#: 947




factors. 20 C.F.R. § 416.920c(c). Supportability and consistency “are the most important

factors” in weighing medical opinions. Id. § 416.920c(b)(2).

         Here, the ALJ explained her determination that Dr. Breeding’s RFC was “unpersuasive”

because it was unsupported by and inconsistent with the record. D.E. 12-1 at 19-20. After

discussing Newsome’s daily activities (id. at 17), describing the results of Newsome’s scans and

physical tests (id. at 18-19), and explaining why the state agency medical consultant’s opinion

was persuasive (id. at 19), the ALJ concluded that Dr. Breeding’s restrictive RFC was “not

supported by or consistent with the objective medical evidence discussed above, including Dr.

Breeding’s own examinations of the claimant” (id). The ALJ further noted that Newsome’s

“most recent exam and review of MRI data by a neurosurgeon” also conflicted with Dr.

Breeding’s opinion. Id. at 20. The ALJ concluded that Dr. Breeding’s RFC was based more on

Newsome’s subjective complaints “than the objective medical evidence.” Id.4

         The ALJ’s thorough written decision reflects that the ALJ considered the entire record

and explained her reasons for crediting some sources of information over others. Newsome asks

this Court to weigh the evidence. But his argument fails to surmount the “substantial evidence”

standard. Under the Court’s deferential standard of review, the ALJ’s RFC finding must be

affirmed.

                              IV. The Questions to the Vocation Expert

         Newsome’s other argument is that the ALJ’s ultimate finding of non-disability is “against

the substantial weight of evidence based on a flawed hypothetical question.” D.E. 15-1 at 13.

As described in the ALJ’s opinion, the ALJ asked the vocation expert, “whether jobs exist in the


4
 As for Newsome’s subjective complaints, the ALJ found that Newsome’s “statements concerning the intensity,
persistence, and limiting effects” of his symptoms were “not entirely consistent” with the evidence in the record.
D.E. 12-1 at 18.



                                                        8
 Case: 6:20-cv-00063-HAI Doc #: 19 Filed: 04/22/21 Page: 9 of 10 - Page ID#: 948




national economy for an individual with the claimant’s age, education, work experience, and

residual functional capacity.” D.E. 12-1 at 26. According to the transcript, the ALJ posed three

hypothetical questions to the VE, and the second hypothetical tracks the RFC the ALJ ultimately

adopted. D.E. 12-1 at 17 (opinion-RFC), 78-80 (transcript). The ALJ’s opinion adopted the

VE’s response on the second hypothetical. Id. at 26.

       First, Newsome argues that the hypotheticals “failed to include concentrational

limitations brought on by anxiety and depression.” D.E. 15-1 at 14. The ALJ, according to

Newsome, failed to include “adequate limitations for concentration, persistence, and pace.” Id.

But then Newsome fails to develop this argument further. His motion identifies no evidence in

the record establishing the need for such “concentrational limitations.” Dr. Breeding’s opinion,

upon which Newsome elsewhere relies, does mention the effects of anxiety and depression on

Newsome’s “mood” and “social interactions,” but does not address his ability to concentrate.

D.E. 12-1 at 649, 653.

       “Issues averted to in a perfunctory manner and without developed argumentation are

deemed waived.” United States v. Chattanooga-Hamilton Cnty. Hosp. Auth., 782 F.3d 260, 264

n.2 (6th Cir. 2015), cert. denied sub nom. Chattanooga-Hamilton Cnty. Hosp. Auth. v. U.S. ex

rel. Whipple, No. 15-96, 2015 WL 4468044 (U.S. Oct. 5, 2015). It is not a reviewing court’s job

to craft the petitioner’s argument for him. United States v. Stewart, 729 F.3d 517, 528 (6th Cir.

2013), reh’g denied (Sept. 19, 2013), cert. denied, 134 S. Ct. 1044 (2014). Because Newsome

does not point the Court to information in the record supporting “concentrational limitations,”

this argument is undeveloped and therefore waived.




                                               9
Case: 6:20-cv-00063-HAI Doc #: 19 Filed: 04/22/21 Page: 10 of 10 - Page ID#: 949




       Second, Newsome argues the ALJ’s hypothetical question improperly omitted limitations

to Newsome’s “ability to stand, sit, and lift.” D.E. 15-1 at 15. According to Newsome, the

ALJ’s question should have included Dr. Breeding’s opinion that Newsome is:

       1.) rarely capable of standing or sitting for extended periods of time exceeding
       thirty (30) minutes, 2.) unable to lift or carry more than five (5) pounds during an
       eight hour period, 3.) daily activities are limited by chronic spinal pain, and 4.) as
       a result of the constant pain, Plaintiff is being treated for anxiety and depression.

Id. at 14-15. The issue here is really the same as already discussed—whether the ALJ properly

credited the opinions of the state medical consultant over the opinion of Dr. Breeding. As

already noted, this case is not governed by the treating-source rule. And the ALJ provided

adequate reasons, based on the objective medical evidence in the record, for finding Dr.

Breeding’s opinion “unpersuasive.” See D.E. 12-1 at 24-25. “It is well established that an ALJ

may pose hypothetical questions to a vocational expert and is required to incorporate only those

limitations accepted as credible by the finder of fact.” Casey v. Sec’y of Health & Hum. Servs.,

987 F.2d 1230, 1235 (6th Cir. 1993). Here, there was no error “because the ALJ’s hypothetical

question incorporated all of the functional limitations that [s]he found to be credible.” Spicer v.

Comm’r of Soc. Sec., 651 F. App’x 491, 494 (6th Cir. 2016).

                                       V. CONCLUSION

       The Court being sufficiently advised, IT IS HEREBY ORDERED as follows:

       (1)     Plaintiff’s Motion for Summary Judgment (D.E. 15) is DENIED;

       (2)     Commissioner’s Motion for Summary Judgment (D.E. 17) is GRANTED;

       (3)     JUDGMENT will be entered in favor of the Defendant by separate

               contemporaneous order.

       This the 22nd day of April, 2021.




                                                10
